Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 1/29/2021.
In the Instant Amendment, Claim(s) 2-12 and 16-20 has/have been amended; Claim(s) 1 and 13-15 has/have been cancelled; Claim(s) 10 and 12 is/are independent claims. Claims 2-12 and 16-20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statements submitted on 1/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 12 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/2/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/2/202 is withdrawn.  The claims directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see remarks (pages 7 and 8), filed 1/29/2021, with respect to the claim rejections under 35 U.S.C 102, 103 and the double patenting have been fully considered and are persuasive.  The rejections of 12/10/2020 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Heather Kleinhardt on 2/25/2021.
The application has been amended as follows:
10.	(Currently amended) An electronic device, comprising:
a camera module comprising:
a pixel array comprising a light sensing area and an imaging area; 
a control circuit coupled to the pixel array and configured to:
control the light sensing area to detect an illumination intensity according to a first instruction; and
light sensing area and the imaging area to sense light together for acquiring an image according to a second instruction; and
an optical filter arranged opposite to the pixel array, and configured to be passed through by the light to allow the light to reach the light sensing area and the imaging area; and
a processor connected to the control circuit, and configured to generate the first instruction and the second instruction,
wherein two camera modules are provided, one of the two camera modules is a front camera module, and the other one of the two camera modules is a rear camera module,
wherein when the front camera module is in an imaging mode and the rear camera module is in a light sensing mode, the light sensing area of the rear camera module detects the illumination intensity to obtain a back-face illumination intensity, and the processor is configured to select the back-face illumination intensity as a final illumination intensity, and
wherein when the front camera module is in a light sensing mode and the rear camera module is in an imaging mode, the light sensing area of the front camera module detects the illumination intensity to obtain a front-face illumination intensity, and the processor is configured to select the front-face illumination intensity as a final illumination intensity.

12.	(Currently amended) An electronic device, comprising:
a camera module comprising:
a pixel array comprising a light sensing area and an imaging area;
a control circuit coupled to the pixel array and configured to:
control the light sensing area to detect an illumination intensity according to a first instruction; and
light sensing area and the imaging area to sense light together for acquiring an image according to a second instruction; and
an optical filter arranged opposite to the pixel array, and configured to be passed through by the light to allow the light to reach the light sensing area and the imaging area; and
a processor connected to the control circuit, and configured to generate the first instruction and the second instruction,
wherein two camera modules are provided, one of the two camera modules is a front camera module, and the other one of the two camera modules is a rear camera module, and
wherein when the light sensing area of the front camera module detects the illumination intensity to obtain a front-face illumination intensity and the light sensing area of the rear camera module detects the illumination intensity to obtain a back-face illumination intensity, the processor is configured to select a larger illumination intensity from the front-face illumination intensity and the back-face illumination intensity as a final illumination intensity.

Allowable Subject Matter
Claims 2-12 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An electronic device, comprising: wherein when the front camera module is in an imaging mode and the rear camera module is in a light sensing mode, the light sensing area of the rear camera module detects the illumination intensity to obtain a back-face illumination intensity, and the processor is configured to select the back-face illumination intensity as a final illumination intensity, and wherein when the front camera module is in a light sensing mode and the rear camera module is in an imaging 
An electronic device, comprising: wherein when the light sensing area of the front camera module detects the illumination intensity to obtain a front-face illumination intensity and the light sensing area of the rear camera module detects the illumination intensity to obtain a back-face illumination intensity, the processor is configured to select a larger illumination intensity from the front-face illumination intensity and the back-face illumination intensity as a final illumination intensity, in combination with all the limitations recited in claim 12.
Claims 2-9, 11, 12 and 16-20 depending from claim 12 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696